DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged or paper submitted under 35 U.S.C. 119(a)-(d), which papers have been places of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were submitted on 07/02/2020.  These drawings are reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20170230497 A1).

Regarding claims 1 and 13, Kim teaches:
“a microphone configured to receive a user's speech” (par. 0089; ‘For example, the processor 410 may receive a voice command through the microphone.’);
“a memory for storing a plurality of speech recognition models” (par. 0084; ‘The processor 410 may identify whether the voice signal of a call is of narrowband, wideband, or super-wideband on the basis of the selected mode of the speech codec, and select one of the speech recognition models stored in advance accordingly.’); and
“at least one processor” (par. 0084; processor) configured to:
“select a speech recognition model from among the plurality of speech recognition models stored in the memory based on an operation state of the electronic device” (par. 0084; ‘The processor 410 may identify whether the voice signal of a call is of narrowband, wideband, or super-wideband on the basis of the selected mode of the speech codec, and select one of the speech recognition models stored in advance accordingly.’), and
“recognize the user's speech received by the microphone based on the selected speech recognition model” (par. 0090; ‘In one embodiment, the processor 410 may process a voice command using a selected speech recognition model.’).

Regarding claim 2 (dep. on claim 1), Kim further teaches:


Regarding claims 3 (dep. on claim 1) and 14 (dep. on claim 13), Kim further teaches:
“wherein the at least one processor is further configured to select a speech recognition model corresponding to a state condition fulfilling the operation state from among a plurality of state conditions respectively matching the plurality of speech recognition models, as a speech recognition model corresponding to the operation state” (par. 0091; ‘On the basis of the identified frequency band (e.g. narrowband, wideband, and super-wideband), the processor 410 may select one of the speech recognition models.’).

Regarding claims 4 (dep. on claim 1) and 15 (dep. on claim 13), Kim further teaches:
“wherein the at least one processor is further configured to: change, when the operation state changes, the selected speech recognition model based on the changed operation state, and recognize the user's speech based on the changed speech recognition model” (par. 0114; ‘As another example, the electronic device 500 may set up a narrowband call, wideband call, or super-wideband call with a counterpart device on the basis of information on the communication operator and states of the counterpart 

Regarding claims 5 (dep. on claim 1) and 16 (dep. on claim 13), Kim further teaches:
“wherein the at least one processor is further configured to: determine a sensitivity of the selected speech recognition model based on the operation state, and recognize the user's speech based on the determined sensitivity” (par. 0114; ‘As another example, the electronic device 500 may set up a narrowband call, wideband call, or super-wideband call with a counterpart device on the basis of information on the communication operator and states of the counterpart device. When a wideband voice call is set up, the electronic device 500 may select a wideband one of the speech recognition models.’).

Regarding claim 6 (dep. on claim 5), Kim further teaches:
“wherein the at least one processor is further configured to change, when the operation state changes, the sensitivity based on the changed operation state” (par. 0114; ‘As another example, the electronic device 500 may set up a narrowband call, wideband call, or super-wideband call with a counterpart device on the basis of information on the communication operator and states of the counterpart device. When a wideband voice call is set up, the electronic device 500 may select a wideband one of the speech recognition models.’).

claim 11 (dep. on claim 1), Kim further teaches:
“wherein the electronic device comprises at least one of a cleaner, an air conditioner, a refrigerator, a washing machine, or a clothes care apparatus” (Kim: par. 0030; ‘For example, an electronic device may be a TV, a digital video disk (DVD) player, audio equipment, a refrigerator, an air conditioner, a vacuum cleaner, an oven, a microwave, a washing machine, an air cleaner, a set-top box, a TV box (e.g., Samsung HomeSync™, Apple TV™, Google TV™, etc.), a game console, an electronic dictionary, an electronic key, a camcorder, or an electronic picture frame, or the like, but is not limited thereto.’).

Regarding claim 12, Kim teaches:
“a microphone configured to receive a user's speech” (par. 0089; ‘For example, the processor 410 may receive a voice command through the microphone.’);
“a transceiver configured to communicate with a server” (par. 0042; ‘The communication interface 170 may include various communication circuitry configured to perform communication between the electronic device 101 and the electronic device 104 or the server 106.’); and
at least one processor configured to:
“select a speech recognition model from among a plurality of speech recognition models received from the server based on an operation state of the electronic device” (par. 0084; ‘The processor 410 may identify whether the voice signal of a call is of narrowband, wideband, or super-wideband on the basis of the selected mode of the 
“recognize the user's speech received by the microphone based on the selected speech recognition model” (par. 0090; ‘In one embodiment, the processor 410 may process a voice command using a selected speech recognition model.’).

Regarding claim 17 (dep. on claim 16), Kim further teaches:
“changing, when the operation state changes, the sensitivity of the selected speech recognition model based on the changed operation state” (par. 0114; ‘As another example, the electronic device 500 may set up a narrowband call, wideband call, or super-wideband call with a counterpart device on the basis of information on the communication operator and states of the counterpart device. When a wideband voice call is set up, the electronic device 500 may select a wideband one of the speech recognition models.’),
“wherein the recognizing of the user's speech based on the selected speech recognition model comprises recognizing the user's speech based on the changed sensitivity” (par. 0114; ‘As another example, the electronic device 500 may set up a narrowband call, wideband call, or super-wideband call with a counterpart device on the basis of information on the communication operator and states of the counterpart device. When a wideband voice call is set up, the electronic device 500 may select a wideband one of the speech recognition models.’).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Fu et al. (US 10777189 B1).

Regarding claims 7 (dep. on claim 5) and 18 (dep. on claim 16), Kim does not expressly teach:
“wherein the at least one processor is further configured to: determine a user's intention based on a result of speech recognition on the user's speech, and change the sensitivity based on the user's intention.”
In a similar field of endeavor (speech recognition), Fu teaches:
“wherein the at least one processor is further configured to: determine a user's intention based on a result of speech recognition on the user's speech, and change the sensitivity based on the user's intention” (col. 12, lines 20-44; ‘FIG. 8 illustrates how a system may determine when to adjust a wakeword detection sensitivity based on the system determining a particular intent and without using a trained model.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kim’s speech recognition methods by incorporating Fu’s dynamic wakeword detection in order to improve speech processing systems by using 

Regarding claims 8 (dep. on claim 1) and 19 (dep. on claim 13), the combination of Kim in view of Fu further teaches:
“wherein the at least one processor is further configured to: determine a first pattern for noise of a surrounding environment based on the operation state, and generate a speech recognition model based on the determined first pattern” (Fu: col. 13, lines 50-67; ‘The non-wakeword speech includes other spoken words, background noise, etc. There can be one or more HMMs built to model the non-wakeword speech characteristics, which are named filler models.’).

Regarding claims 9 (dep. on claim 8) and 20 (dep. on claim 19), the combination of Kim in view of Fu further teaches:
“determine a second pattern for noise of the electronic device based on the operation state, and determine the first pattern for the noise of the surrounding environment based on the second pattern” (Fu: col. 3, lines 46-67; ‘In still other examples, Hidden Markov Model (HMM) or Gaussian Mixture Model (GMM) techniques may be applied to compare the first audio data to one or more acoustic models in speech storage, which acoustic models may include models corresponding to speech, noise (e.g., environmental noise or background noise), or silence. Still other techniques may be used to determine whether speech is present in the first audio data.’).

claim 10 (dep. on claim 1), the combination of Kim in view of Fu further teaches:
“wherein the plurality of speech recognition models comprises a plurality of speech recognition models for recognizing a wakeup word” (Fu: col. 2, lines 35-40; ‘An endpoint device, local to a user, may continuously monitor audio to detect a wakeword (e.g., “Alexa”). When the device detects a wakeword, the device may “wake” and send audio to a remote system for speech processing and a determination of output content responsive to the received audio.’).

Regarding claim 21 (dep. on claim 13), the combination of Kim in view of Fu further teaches:
“determining the operation state based on a current location of the electronic device” (Fu: col. 10, lines 4-16; ‘For example, other data that may be used to train a machine learning model includes a type of the device 110, a location of the device 110 (e.g., a geographic location or a location with a building), etc.’). 

Regarding claim 22 (dep. on claim 13), the combination of Kim in view of Fu further teaches:
“determining the operation state based on an operation intensity of the electronic device, wherein the operation intensity is based on a speed of operation of a component of the electronic device” (the Examiner takes official notice for being well-known in the art. It would have been obvious to use the speed of operation of an air conditioner or washer in order to determine the state of operation of such electronics.).

Regarding claim 23 (dep. on claim 22), the combination of Kim in view of Fu further teaches:
“wherein the component of the electronic device comprises at least one of a motor, a fan or a brush” (Kim: par. 0030; ‘For example, an electronic device may be a TV, a digital video disk (DVD) player, audio equipment, a refrigerator, an air conditioner, a vacuum cleaner, an oven, a microwave, a washing machine, an air cleaner, a set-top box, a TV box (e.g., Samsung HomeSync™, Apple TV™, Google TV™, etc.), a game console, an electronic dictionary, an electronic key, a camcorder, or an electronic picture frame, or the like, but is not limited thereto.’ A refrigerator, an air conditioner, and a washing machine all have motors.).

Conclusion
Other pertinent prior art are listed in the PTO-892 for consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658